DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on January 9, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed because none of the prior art of record discloses or 
suggests a control apparatus configured to, in a case where the electric power receiving apparatus is able to receive the external electric power, permit a load driving mode of driving a load that is coupled to the battery in parallel with the electric power receiving apparatus, the control apparatus being configured to, in the load driving mode, execute function restriction control of restricting a function of the load to suppress input and output currents of the battery, in combination with the remaining claimed features.
	Claim 17 is allowed because none of the prior art of record discloses or suggests a control apparatus configured to, in a case where the electric power receiving apparatus is able to receive the external electric power, permit a load driving mode of driving a load that is coupled to the battery in parallel with the electric power receiving apparatus, the control apparatus being configured to, in the load driving mode, increase a voltage of the electric power receiving apparatus in response to an increase in an output current of the battery, and reduce the voltage of the electric power receiving apparatus in response to an increase in an output current of the battery, and reduce the voltage of the electric power receiving apparatus in response to an increase in an input current of the battery, in combination with the remaining claimed features.
	Claim 18 is allowed because none of the prior art discloses or suggests circuitry configure to, in a case where the electric power receiving apparatus is able to receive the external electric power, permit a load driving mode of driving a load that is coupled to the battery in parallel with the electric power receiving apparatus, the circuitry configured to, in the load driving mode, execute function restriction control of restricting a function of the load to suppress input and output currents of the battery, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836